 

Exhibit 10.1

 

SEVENTH AMENDMENT TO

RESTRICTED SHARE AGREEMENT

 

THIS SEVENTH AMENDMENT TO RESTRICTED SHARE AGREEMENT (this “Amendment”) is
entered into by and between Paragon Real Estate Equity and Investment Trust, a
Maryland real estate investment trust (the “Trust”), and ______________ (the
“Trustee”), as of September 30, 2014 (the “Effective Date”).

 

WHEREAS, the Trust and the Trustee are parties to that certain Restricted Share
Agreement dated September 29, 2006 (the “Original Agreement”);

 

WHEREAS, under the Original Agreement, the Trust agreed to issue to the Trustee,
and the Trustee agreed to receive 12,500 restricted shares of the Trust’s Class
C Convertible Preferred Shares (the “Restricted Shares”) in exchange for the
Trustee’s services as a trustee of the Trust for a prescribed period of time;

 

WHEREAS, the Restricted Shares are subject to forfeiture and restricted from
being transferred by the Trustee until the completion of a prescribed vesting
schedule;

 

WHEREAS, as of the Effective Date the Restricted Shares are nonvested, subject
to substantial risk of forfeiture and nontransferable;

 

WHEREAS, the Trustee and the Trust have agreed to amend the Original Agreement
to extend the period for which the Trustee shall provide services as a trustee
of the Trust and to postpone the vesting of the Restricted Shares until the
completion of that extended period;

 

WHEREAS, the Board of Trustees of the Trust has determined that the provisions
of this Amendment, including the extension of the period for which the Trustee
shall serve as a trustee of the Trust and the postponement of the vesting of the
Restricted Shares, are in the best interest of the Trust.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to amend the Original Agreement as follows:

 

1. Defined Terms. Capitalized words and phrases not otherwise defined herein
shall have the meanings set forth in the Original Agreement.

 

2. Extension of Period of Services. Section 1 of the Original Agreement is
hereby amended and restated in its entirety as follows:

 

“1) GRANTING OF RESTRICTED SHARES. The Trust will issue to the Trustee a total
of 12,500 restricted shares of the Trust’s Class C Convertible Preferred Shares
(“Restricted Shares”) for his services as a trustee of the Trust for the period
beginning as of the date of this Agreement through September 30, 2015.”

 

1

 

 

3. Extension of Period of Restrictions on Transferability. The third sentence of
Section 2 of the Original Agreement is hereby amended and restated in its
entirety as follows:

 

“However, the holder of any Restricted Shares may not otherwise transfer, sell,
assign or dispose of any of the Restricted Shares until they have vested as
provided for in this Agreement; provided however, that notwithstanding whether
or not some or all of the Restricted Shares have vested as provided for in this
Agreement, the holder of any Restricted Shares may not transfer or sell any of
the Restricted Shares until the seventh anniversary of the date of this
Agreement.”

 

4. Extension of Vesting Period. The first sentence of Section 3 of the Original
Agreement is hereby amended and restated in its entirety as follows:

 

“The Restricted Shares will vest upon the latest to occur of:

 

(i)a public offering by the Trust sufficient to liquidate the Restricted Shares;
    (ii)an exchange of the Trust’s existing shares for new shares, and    
(iii)September 30, 2015.”

 

5. Extension of Forfeiture Period. The last sentence of Section 3 is hereby
amended and restated in its entirety as follows:

 

“The holder of the Restricted Shares will automatically and without notice be
forfeited and cease to have any right, title or interest to any of the
Restricted Shares that remain subject to forfeiture immediately if the Trustee
resigns from being a member of the Board of Trustees of the Trust prior to
September 30, 2015.”

 

6. Terms of Original Agreement Ratified and Confirmed. Except as expressly
modified, amended or supplemented by this Amendment, all terms, covenants and
conditions of the Original Agreement remain unchanged and in full force and
effect. The parties hereto hereby acknowledge that all of the terms, covenants
and conditions of the Original Agreement, as hereby modified, amended or
supplemented by this Amendment, are hereby ratified and confirmed and shall
continue to be and remain in full force and effect throughout the remainder of
the term of the Original Agreement, and that the Original Agreement and this
Amendment shall be read and interpreted as if it was one agreement.

 

7. Conflict. In the event of a conflict between the terms and conditions of this
Amendment and the terms and conditions of the Original Agreement, such conflict
shall be resolved in favor of the terms and conditions of this Amendment and the
Original Agreement shall be construed accordingly.

 

2

 

 

8. Binding Effect and Counterparts. It is understood and agreed that this
Amendment shall not be binding upon any of the parties hereto until all of the
parties hereto shall have executed and delivered the same. This Amendment may be
executed in multiple counterparts, each of which shall be deemed an original and
all of which shall constitute one agreement, and the signature of any party to
any counterpart shall be deemed to be a signature to, and may be appended to,
any other counterpart. Delivery of an executed counterpart of this Amendment by
facsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by facsimile also shall deliver a manually executed counterpart
of this Amendment, but failure to deliver a manually executed counterpart shall
not affect the validity, enforceability and binding effect of this Amendment.

 

9. Governing Law; Amendments. The construction, interpretation, and enforcement
of this Amendment shall be governed by the laws of the State of Ohio, without
resort to choice of law principles. In the event any provision of this Amendment
is deemed to be unenforceable under applicable law, the remaining provisions of
this Amendment shall not be affected and shall remain enforceable unless the
effect of the unenforceability of the provision at issue materially alters the
agreement evidenced hereby. This Amendment cannot be changed orally, and can be
changed only by an instrument in writing signed by the party against whom
enforcement of such change is sought.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

  PARAGON REAL ESTATE EQUITY AND INVESTMENT TRUST,   a Maryland real estate
investment trust         /s/ John J. Dee   By: John J. Dee   Its: Secretary    
          Trustee

 

3

 



